In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00448-CR
     ___________________________

 RAUL ANDRES GUTIERREZ, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13561


  Before Birdwell, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

       Raul Andres Gutierrez appeals his conviction and ten-year sentence for

tampering with evidence. Gutierrez had been on community supervision, but the trial

court revoked his community supervision after Gutierrez pleaded true to using

cocaine in violation of his probation conditions.

       Gutierrez’s appointed appellate counsel has filed a motion to withdraw and a

brief under Anders v. California, representing that her “thorough and conscientious

examination of the record, the facts of the case, and its procedural history” shows no

“plausible points of error.” 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967).

Counsel’s brief and motion meet the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App.

2008) (orig. proceeding). Gutierrez did not file a pro se response, and the State did

not file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is frivolous and without merit; we find nothing in the record

                                           2
that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim.

App. 2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.1

                                                        /s/ Wade Birdwell

                                                        Wade Birdwell
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 29, 2021




       1
        If Gutierrez wishes to pursue further review of his case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review on his behalf or file a petition for discretionary review pro se. Khondoker v. State,
Nos. 02-14-00461-CR, 02-14-00462-CR, 02-14-00463-CR, 2015 WL 5634244, at *2
(Tex. App.—Fort Worth Sept. 24, 2015, no pet.) (mem. op., not designated for
publication). Any petition for discretionary review must be filed within thirty days
after the date of this court’s judgment or the date the last timely motion for rehearing,
or timely motion for en banc reconsideration, is overruled by this court. Tex. R. App.
P. 68.2. Additionally, any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals and should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. Tex. R. App. P. 68.3(a), 68.4.

                                             3